Name: Commission Regulation (EEC) No 644/89 of 14 March 1989 amending Regulation (EEC) No 2137/88 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1988/89 marketing year
 Type: Regulation
 Subject Matter: trade;  Europe;  beverages and sugar;  food technology
 Date Published: nan

 No L 71 /16 15. 3 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 644/89 of 14 March 1989 amending Regulation (EEC) No 2137/88 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1988/89 marketing year Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 2306/88 (2), and in particular Article 9 (6) and the second paragraph of Article 39 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 1 2 thereof, Whereas the quantity of sugar expressed as white sugar obtained from beet harvested in the Community which may be made available to Portuguese refineries is slightly higher than shown in the forward estimate ; whereas the quantity in respect of which Community flat-rate aid for transport and refining in Portugal may be granted should accordingly be adjusted ; Article 1 In Article 1 of Commission Regulation (EEC) No 2137/88 (*), '20 000 tonnes' is hereby replaced by '20 400 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and . directly applicable in all Member States. Done at Brussels, 14 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (')- OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 201 , 27. 7. 1988, p, 65. (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153 , 13 . 6 . 1987, p. 1 . 0 OJ No L 188, 19 . 7 . 1988, p. 28 .